Court of Claims jurisdiction. — On December 18, 1981 the court entered the following order:
Before Kashiwa, Bennett, and Smith, Judges.
per curiam:
In this petition, pro se plaintiff Lee A. Campbell charges the United States with deprivation of various constitutional rights, with torts, with breach of *707contract and fiduciary duty, and with various alleged criminal acts, including "Felony Treasoning,” etc.
This court has jurisdiction over none of the constitutional rights alleged, has no original jurisdiction in tort cases (28 U.S.C. § 2110 refers only to cases appealed from the district courts; there is no district court decision alleged), and has no criminal jurisdiction. Plaintiffs contract claim must also be dismissed for failure to allege the actual existence of any contract or fiduciary duty or point to facts which would suggest their existence.
Indeed, the petition fails to state any facts whatsoever. It therefore also fails to comply with Rule 35 of this court. Accordingly,
it is ordered that the petition is dismissed.